UDALL, Chief Justice and PHELPS, Justice
(specially concurring).
We concur with the majority’s holding on the only legal question presented, i. e., that the materials purchased, as a matter of law, were for a “public purpose”, and we also agree the wisdom of such purchase is no concern of ours.
There is some doubt in our minds as to the authority of the “outgoing” speaker of the House, under the circumstances, to incur this eleventh-hour expense at a time when the House was not in session to give its approval. However, that point is not raised here and hence we cannot consider it.
UDALL, C. J., and PHELPS, J., concur.